Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Wei Song on February 5, 2021.
The application has been amended as follows:  
After “covalently coupled” in line 8 of claim 37 and in line 10 of claim 50, “; wherein the hydrogel has a Young’s modulus value of at least 300 kPa” has been inserted.
Claim 43 has been cancelled. 

				Examiner’s Comment
A proper terminal disclaimer filed on January 19, 2021 is acknowledged.
Although newly found US 8,293,510 teaches interpenetrating networks having high values of Young’s (i.e. elastic) modulus in abstract and Fig. 2, but it teaches the interpenetrating network comprising at least two chemically distinct (e.g. physically crosslinked agarose and chemically (covalently) crosslinked poly(2-physically interlocked networks at col. 3, lines 59-65 in examples as opposed to the instant second networks comprising an ionically crosslinked polymer and covalently coupled first network and second network.  In other words, US 8,293,510 fails to teach or suggest the instant ionically crosslinked polymer or use of ionic crosslinker such as CaCl2 or CaSO4 or covalently coupled first network and second network and the examiner does not see any motivation to modify the interpenetrating network of US 8,293,510 since it teaches the interpenetrating networks having high values of Young’s (i.e. elastic) modulus without utilizing the instant ionically crosslinked polymer and covalently coupled first network and second network.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






THY/Feb. 5, 2021                                            /TAE H YOON/                                                                        Primary Examiner, Art Unit 1762